        Case 1:15-cr-00445-PAE Document 1186 Filed 04/21/21 Page 1 of 2




                                          Law Office of
                                   GUY OKSENHENDLER
                                    194 Burns Street, Suite 1
                                  Forest Hills, New York 11375
                                         (917) 804-8869
                                   goksenhendleresq@aol.com

                                                     April 21, 2021



VIA ECF

The Honorable Paul A Engelmeyer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      United States v. Miguel Romero
                Ind. No. 15 cr. 445 (PAE)
                Proposed Conditions of Home Confinement

Dear Judge Engelmeyer:

       Reference is made to the Order of the Court releasing Miguel Romero on Compassionate
Release grounds and imposing a period of four months home confinement. After speaking with
Assistant United States Attorney Jordan Estes and USPO Jeffrey Stemiel it is respectfully
requested that the following conditions of home confinement be imposed:

       1.     Home Detention at the residence of his mother located at 163 Radford Street,
             Yonkers, NY 10705
       2.    14 Day self quarantine period
       3.    USPO discretion on the technology necessary to best enforce home detention
       4.    All the conditions imposed in the Judgment of Conviction as part of Supervised
             Release (USPO right to search, No association, etc.)
       5.    Drug and Mental Health Counseling

       Should you have any questions regarding this request, please do not hesitate to contact
counsel immediately.

                                                     Very truly yours,

                                                     /s/   Guy Oksenhendler
                                                     Guy Oksenhendler
      Case 1:15-cr-00445-PAE Document 1186 Filed 04/21/21 Page 2 of 2



Provided (as appears to be the case) that the Government and
the Probation Department agree to the terms proposed in
defense counsel’s letter, the Court is prepared to approve an
order setting out these conditions of home detention. The Court
directs the Government and Probation Department, as in prior
cases, to submit a proposed such order for the Court’s review.

SO ORDERED.
                 
           __________________________________
                 PAUL A. ENGELMAYER
                 United States District Judge

April 21, 2021
